UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 ROBERT DAWES, et al.,

                                 Plaintiffs,

   v.
                                                   Civil Action No. 13-00291 (TFH)
 VINEYARD VINES RETAIL, LLC, et al.,

                                Defendants.




                 ORDER ADOPTING REPORT AND RECOMMENDATION

          On January 2, 2015, Judge John M. Facciola issued a Report and Recommendation [ECF

No. 73] recommending that the Court grant the pending District of Columbia Water and Sewer

Authority’s Motion for Summary Judgment on Plaintiffs’ Third Amended Complaint [ECF No.

61], deny Defendant Vineyard Vines Retail, LLC’s Motion for Summary Judgment [ECF No.

62], and deny Defendant’s Motion for Summary Judgment [ECF No. 63]. No party filed

objections to the proposed findings and recommendations. Accordingly, it hereby is

          ORDERED that the Report and Recommendation is ADOPTED IN FULL. It further is

          ORDERED that District of Columbia Water and Sewer Authority’s Motion for

Summary Judgment on Plaintiffs’ Third Amended Complaint [ECF No. 61] is GRANTED. It

also is

          ORDERED that Defendant Vineyard Vines Retail, LLC’s Motion for Summary

Judgment [ECF No. 62] is DENIED. It also is

          ORDERED that Defendant’s Motion for Summary Judgment [ECF No. 63] is DENIED.

It additionally is
       ORDERED that, in light of these dispositions, Plaintiffs’ Partial Consent Motion for

Voluntary Dismissal of Claims Against D.C. Water and Sewer Authority Without Prejudice

[ECF No. 72] is DENIED AS MOOT. It finally is

       ORDERED that the parties appear for a status conference on Wednesday, April 8, 2015,

at 10:00 a.m. in Courtroom 25A to discuss scheduling further proceedings in this case.

       SO ORDERED.




February 24, 2015                                   ___________________________
                                                           Thomas F. Hogan
                                                   Senior United States District Judge




                                               2